Citation Nr: 0622283	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-05 985	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The appellant and R.H.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1944 to January 1946.  He died in 
December 2002.  The appellant is his surviving spouse 
(widow).  She appealed to the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

To support her claim, the appellant testified at a video-
conference hearing in May 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The Board later 
granted her motion to advanced this case on the docket.  
See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The appellant contends that while receiving nursing home 
care at a State home the veteran was physically assaulted by 
another resident and suffered an intracranial hemorrhage, the 
condition that ultimately led to his death.  She believes VA 
should have exercised more control over the State home 
because they paid part of the cost of his care at the 
facility and were on notice the facility lacked adequate 
personnel to handle the patients, many of whom had 
Alzheimer's disease and/or other mental disorders.

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death, has no legal 
merit.




CONCLUSION OF LAW

The claim for DIC benefits under 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, must be denied as a matter of 
law.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.385 
(2005); Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 
1-99 (Feb. 16, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2005).  The VCAA eliminated the well-grounded claim 
requirement and expanded VA's duty to notify and assist the 
appellant and representative in identifying and obtaining 
evidence needed to substantiate a claim, including apprising 
them of whose specific responsibility - theirs or VA's, it 
is for obtaining the supporting evidence.  See generally 
VCAA.  There have been a line of cases discussing the timing 
of the VCAA notice, as this relates to prejudicial error, and 
imposing additional requirements concerning its content.  
See, e.g., Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)



In some instances, however, the VCAA does not apply, for 
example where the law and not the evidence is dispositive.  
See Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001).  This is 
because, no matter how much VA apprises an appellant about 
the type of evidence and information needed to support this 
type of claim, or even assist her in developing it, the claim 
must be denied regardless.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

But this notwithstanding, despite the inapplicability of the 
VCAA in this case, the appellant was provided VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in February 2004.  She also has had ample 
opportunity to present evidence and argument in support of 
her claim, including during and after her recent hearing in 
May 2006.  See also 38 C.F.R. § 3.303 (2005).  So she has 
received procedural due process.

The relevant evidence for consideration shows the veteran was 
admitted to the C.M. Tucker Nursing Care Center in Columbia, 
South Carolina, in March 2002 for long-term care.  This 
facility consists of three pavilions including the 
E. Roy Stone Jr., Veterans Pavilion, a nursing care facility 
built specifically to serve the men and women veterans who 
live in the state.  The facility was built with funds 
provided by the federal government and the state of South 
Carolina.  The veteran's admitting diagnoses were Alzheimer's 
disease and dementia.  Medical records show he suffered a 
"fall" on December [redacted], 2002.  Nurses' notes indicate he was 
observed on the floor with active bleeding from a laceration 
to the back of his head.  He was alert and responsive and 
stated "[h]e hit me."  The veteran was transferred to a VA 
hospital for evaluation, and on December [redacted], 2002, 
transferred to Palmetto Richland Memorial Hospital.  A 
computerized tomography (CT) scan done immediately after 
admission revealed considerably increased size of the 
hemorrhagic contusion in the cerebrum.  But after discussions 
with his family, they declined surgery and elected, instead, 
to merely have him monitored and provide comfort measures 
only.

The veteran initially remained stable for a day or two but 
began to deteriorate and died on December [redacted], 2002.  A 
hospital report dated the day before he died discussed that 
he was possibly involved in an altercation with another 
resident at the C.M. Tucker Nursing Care Center, and that the 
only thing that was certain was that he had a large stellate 
laceration on the back of his scalp.

The death certificate list the immediate cause of death as 
intracranial hemorrhage due to or as a consequence of 
Alzheimer's dementia and coronary artery disease.  An autopsy 
was not performed.

38 U.S.C.A. §  1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  These amendments 
apply to compensation claims, including for DIC under § 1151, 
which, as here, were filed on or after October 1, 1997.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).



As amended, § 1151 now provides that compensation under 
chapters 11 and 13 of 38 U.S.C. shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and - 

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

38 U.S.C.A. § 1151 (West 2002)



Additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

The provisions of § 1151 are limited to the results of 
medical treatment, not all injuries that occurred on VA 
property.  In this regard, the Board points out the 
VA General Counsel issued a precedential opinion finding that 
38 U.S.C.A. § 1151 authorizes compensation only for 
disability resulting from the treatment or examination itself 
at a VA facility, and not for disability due to such 
intervening causes as a sexual assault or another intentional 
tort; remedies for such acts are beyond the scope of 38 
U.S.C.A. § 1151.  VAOPGCPREC 1-99 (Feb. 16, 1999).  
In arriving at this conclusion, the General Counsel found 
that sexual assault would not constitute medical treatment, 
unless otherwise found to be within the ordinary meaning of 
treatment or examination.

The Court has held that 38 U.S.C.A. § 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are a result of actions by the 
claimant, i.e., applying for or seeking hospitalization, 
treatment, or examination, but that are not the result of 
actions by VA in performing treatment or examination.  See 
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  
Additionally, the VA General Counsel has held that U.S.C.A. § 
1151 does not cover injuries that were merely incurred during 
or coincident with hospitalization but not as a result of 
hospitalization.  VAOPGCPREC 7-97 (Jan. 29, 1997).



As suggested during the recent May 2006 hearing, the 
determinative question is whether the actions or procedures 
alleged to have caused the veteran's terminal disability 
constituted part of the "medical treatment" or "examination" 
or, instead, were the independent actions of another party 
and, therefore, merely coincident with the veteran's 
treatment or examination.  And as also mentioned, in the 
latter case, compensation is not payable.

As the essential basis of her claim, the appellant-widow 
contends that while receiving nursing home care at the C.M. 
Tucker State Home the veteran was physically assaulted by 
another resident and suffered an intracranial hemorrhage, 
from which he eventually died.  She argues that VA should 
have exercised more control over the State home because VA 
paid part of the cost of the veteran's care at this facility 
and were on notice that the facility lacked adequate 
personnel to handle the patients, many of whom had 
Alzheimer's disease and/or other serious mental disorders.  
See the May 2006 hearing transcript, pgs. 4-11.

The initial point worth noting in resolving this appeal is 
that, at the time of the alleged assault in December 2002, 
the veteran was in a State nursing home, not a VA hospital, 
medical center, or outpatient treatment facility.  Therefore, 
it is unclear whether he was even in a "VA facility" when 
the alleged assault took place.  See 38 U.S.C.A. §§ 1151, 
1701(3)(A) (West 2002).  But even assuming for the sake of 
argument he was in a "VA facility" when this alleged 
incident occurred, and that he was assaulted by another 
resident as claimed, his widow-appellant's DIC claim still 
must be denied.  As explained, an assault by a third party, 
even a resident at the same facility as the veteran, does not 
fall within the purview of VA hospitalization, medical or 
surgical treatment, or examination to allow for compensation 
under 38 U.S.C.A. § 1151.



Clearly, the third party assault in question was not the 
result of any direct action by VA.  Indeed, there were no VA 
personnel involved either directly or even indirectly.  
Instead, the incident was, if not an intentional act by the 
other resident, a merely coincidental event that was 
serendipitous with the veteran's hospitalization, and not an 
event that occurred as the result of hospitalization.  
Sweitzer v. Brown, supra.  Personal assaults are not the type 
of injuries envisioned within the ambit of 38 U.S.C.A. 
§ 1151.  In other words, assuming everything the appellant 
alleges about the incident is true, she still has not stated 
a claim upon which relief is provided under 38 U.S.C.A. 
§ 1151.  Thus, there is no legal basis of entitlement to DIC 
benefits under § 1151, for the cause of the veteran's death, 
because the law and not the evidentiary facts is dispositive.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for DIC under 38 U.S.C.A. § 1151, for the cause of 
the veteran's death, is denied as a matter of law.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


